                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    CHRIS ONOCHIE,                                      CASE NO. C18-1696-JCC
10                           Plaintiff,                   MINUTE ORDER
11            v.

12    DANIELLE DANG, et al.,

13                           Defendants.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court sua sponte. The Clerk is DIRECTED to re-note
18   Plaintiff’s motion to appoint counsel (Dkt. No. 4) to June 14, 2019.
19          DATED this 24th day of May 2019.
20                                                         William M. McCool
                                                           Clerk of Court
21

22                                                         s/Tomas Hernandez
                                                           Deputy Clerk
23

24

25

26


     MINUTE ORDER
     C18-1696-JCC
     PAGE - 1
